Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-20 are objected to because of the following informalities:  Claim 15 appears to have a stray period (“an insertion tube affixed to the auxiliary handle and including a lumen.  the”).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 16 uses the language “releasable locking means” invoking 112(f) as it is modified by functional limitations and is not modified by sufficient structure to perform the claimed function.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, and 11 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Seifert (US 2007/0249899).
Regarding Claim 1, Seifert discloses:
An endoscope comprising: 
a handle (see Fig. 1 showing the proximal portion of device 100 as a handle) including a steering control knob (65); 
an insertion shaft (30) affixed to the handle; 
a bending section (60) affixed to the insertion shaft at a fixed distance from the handle, the bending section being sized and shaped to bend along a bending plane (see Figs. 4A/B showing the bending section bend along a plane); and 
an insertion tube (50) extending from the handle, the insertion tube including a lumen (lumen for receiving 30 as seen in Figs. 3A/B) and being sized and shaped to translate longitudinally relative to the handle from a locked position to a retracted position (locked position in Fig. 3A, retracted position in Fig. 3B), 
wherein a portion of the bending section is positioned within the lumen in the locked position (see Fig. 3A showing 60 within the lumen of 50), and 
wherein the portion of the bending section is positioned outside the lumen in the retracted position (see Fig. 3B showing 60 outside the lumen of 50).

Regarding Claim 8, Seifert further discloses a working channel (70) extending from the handle to a distal end of the bending section (see Figs. 7 and 8 showing 70 extending from the proximal to the distal end of the device).

Regarding Claim 9, Seifert further discloses a tool supported by the bending section (see Paragraph 0035 indicating that various probes and devices can be inserted through 70).

Regarding Claim 11, Seifert discloses:
A method of using an endoscope, comprising: 
gripping an endoscope including: 
a handle (see Fig. 1 showing the proximal portion of device 100 as a handle) including a steering control knob (65); 
an insertion shaft (30) affixed to the handle; 
a bending section (60) affixed to the insertion shaft at a fixed distance from the handle, the bending section being sized and shaped to bend along a bending plane (see Figs. 4A/B showing the bending section bend along a plane); and 
an insertion tube (50) extending from the handle, the insertion tube including a lumen (lumen for receiving 30 as seen in Figs. 3A/B) and being sized and shaped to translate longitudinally relative to the handle from a locked position to a retracted position (locked position in Fig. 3A, retracted position in Fig. 3B), 
wherein a portion of the bending section is positioned within the lumen in the locked position (see Fig. 3A showing 60 within the lumen of 50), and 
wherein the portion of the bending section is positioned outside the lumen in the retracted position (see Fig. 3B showing 60 outside the lumen of 50); 
with the insertion tube in the locked position, inserting the insertion tube into a patient (see Paragraph 0039 discussing using differently shaped tips of 50 for introduction into a joint space); 
causing a distal end of the insertion tube to contact tissue of the patient (in particular, when using a sharp tip, the sharp tip is used to penetrate through the tissue, see Paragraph 0039); 
releasing the insertion tube from the locked position (shown in Figs. 3A/B where the tube 50 goes from the locked position to the retracted position); 
retracting the insertion tube (shown in Fig. 3B); and 
after retracting the insertion tube, steering the bending section (60 is steered upon retracting 50; see Paragraph 0031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US 2007/0249899) in view of Lowery et al. (US 4,624,243).
Seifert discloses the invention substantially as claimed as stated above, but does not explicitly disclose an auxiliary handle affixed to the insertion tube and sized and shaped to translate over a distal end of the handle to place the insertion tube in the locked position.  Lowery teaches using an auxiliary handle (18) that rotates to allow an outer sheath to be retracted relative to an inner sheath (see Figs. 7-8).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seifert’s device to include Lowery’s auxiliary handle as a mechanism for retracting the outer tube.  Such a modification provides the user with a means to retract the tube from outside the patient in a controlled manner.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US 2007/0249899) in view of Konstorum et al. (US 6,749,560).
Seifert discloses the invention substantially as claimed as stated above.
Regarding Claim 6, Seifert does not explicitly disclose wherein the bending section comprises a single piece including segments connected by flexible joints.  Konstorum teaches making a bending portion of a single piece having segments connected by flexible joints (see Fig. 5, for example, showing the bending portion with cutouts 46a/b forming joints between the segments).  This configuration is well-known in the art for facilitating bending of the articulating section.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seifert’s bending section to include Konstorum’s single piece and flexible joints.  Such a modification incorporates a well-known configuration for a bending section that facilitates bending of an articulation section.

Regarding Claim 7, Seifert as modified further discloses a camera supported by the bending section (see Paragraph 0027 indicating the device includes a distally mounted chip-in-tip CCD).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US 2007/0249899) in view of Kucklick et al. (US 8,012,083).
Seifert discloses the invention substantially as claimed as stated above, but does not explicitly disclose wherein the tool comprises a needle.  Needles are well-known surgical tools, and Kucklick is one example of a similar device where the insertion of needles through a working tube is taught (Col 4 Lines 47-49).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seifert’s device to include Kucklick’s needle.  Such a modification substitutes one known surgical tool for another to yield predictable results.  Needles can be used to obtain a sample, deliver medications, or aspirate a target area.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US 2007/0249899) in view of Kadan (US 6,419,654).
Seifert discloses the invention substantially as claimed as stated above, but does not explicitly disclose after retracting the insertion tube, obtaining a sample.  Taking samples from joints is known in the art.  Kadan teaches using a similar device for obtaining a biopsy from a joint (see Abstract and Figs. 14-18 with corresponding description).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seifert’s method to include Kadan’s sampling step.  Such a modification is common and provides a means for obtaining diagnostic information related to the area of interest.  Performing the step after retracting the outer tube allows the bending portion to be articulated to view the surrounding area and the biopsy site.  The bending portion includes the camera and allows for direct visualization of the site improving precision and accuracy when obtaining the sample.

Regarding Claim 14, Seifert as modified discloses and wherein obtaining a sample comprises flushing a volume distal of the bending section with a liquid and suctioning the liquid (see Kadan Col 9 Lines 45-52).  The Examiner also notes that throughout Kadan’s disclosure, the reference discusses irrigating the joint, removing fluid, and taking samples.  Finally, the use of flushing to obtain a sample is not considered to be a patentable distinction over the prior art as this is a common technique in joints and elsewhere in the body.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US 2007/0249899) and Kadan (US 6,419,654), as applied to claim 12 above, and further in view of Kimchi et al. (US 2011/0301093).
Seifert and Kadan disclose the invention substantially as claimed as stated above.  Furthermore, Kadan discloses using a surgical tool or biopsy forceps to obtain a biopsy, but does not explicitly disclose wherein obtaining a sample comprises obtaining a tissue sample with a needle supported by the bending section.  Kimchi lists both as ways to obtain a test sample (Paragraph 0075) and Seifert discloses using the device for tool delivery and irrigation (Paragraph 0031).  Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seifert and Kadan’s method to include either a needle.  Both methods are well-known means for obtaining a sample, and performing the step after retracting the outer tube allows the bending portion to be articulated to view the surrounding area and the biopsy site.  The bending portion includes the camera and allows for direct visualization of the site improving precision and accuracy when obtaining the sample.  Also, because the bending portion articulates, it can be used to direct the needle to the desired target site.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lowery et al. (US 4,624,243) in view of Seifert (US 2007/0249899).
Regarding Claim 15, Lowery discloses:
A videoscope comprising: 
a handle (19) including a handle extension (77); 
an auxiliary handle (18) sized and shaped to translate and rotate on the handle extension (see Figs. 7-8 showing the rotation of 18 relative to 77 resulting in translation along the extension); 
an insertion tube (107) affixed to the auxiliary handle and including a lumen, the insertion tube sized and shaped to translate longitudinally relative to the handle from a locked position to a retracted position (see Figs. 7 and 8 showing the tube 107 translating from a locked position (Fig. 7) to a retracted position (Fig. 8))(67) , 
an insertion shaft (67) having a proximal end affixed to the handle extension (proximal end of 67 is bonded to 77 at 81) and a distal end (71), the insertion shaft positioned within the lumen (showing throughout the figures, but see Fig. 3 for detailed view).
Lowery does not explicitly disclose a bending section affixed to the distal end of the insertion shaft at a fixed distance from the handle, wherein a portion of the bending section is positioned within the lumen in the locked position, and wherein the portion of the bending section is positioned outside the lumen in the retracted position.  Seifert teaches using a similar device where a distal bending section (60) can be exposed by retracting an outer sheath (see Figs. 3A/B).  The deflectable tip allows the user to view the interior space of the joint without having to manipulate the entire device.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lowery’s insertion shaft to include Seifert’s deflectable tip.  Such a modification would allow the user to articulate the tip to change the viewing direction without having to manipulate the entire device.  This provides a complete view of the interior space without needing to interrupt surgery, exchange scopes, or disorient the user.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lowery et al. (US 4,624,243) and Seifert (US 2007/0249899), as applied to claim 15 above, and further in view of Kadan (US 6,419,654).
Lowery and Seifert disclose the invention substantially as claimed as stated above.
Regarding Claims 18 and 20, they do not explicitly disclose wherein an outer diameter of the bending section is less than 60% of an outer diameter of the insertion tube; wherein the outer diameter of the bending section is 3 mm or less.  Kadan teaches to use a scope of about 1.9 mm being roughly half the diameter of the cannula for allowing debris to be suctioned through the cannula without having to remove the scope (Col 7 Line 62- Col 8 Line 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lowery and Seifert’s device to include Kadan’s sizes.  Such a modification provides a small device, which minimizes injury to the patient, while allowing for removal of fluid and debris through the device even with the scope inside the cannula.

Allowable Subject Matter
Claims 3-5, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the button as claimed, the locking means as claimed, and the camera of claims 4 and 19.  Lowery discloses a threaded means for retracting the outer tube.  While buttons are certainly known in the art, there is no indication that one is needed in something like Lowery’s device.  Other buttons are known for translating control wires to deflect the tip of the device, but using the button as claimed is not considered obvious.  Seifert does not have much to say as to how to retract the outer sheath, and the Examiner did not find anything relevant to teach the claimed button or unlocking means (claims 16-17).  Placing a camera at the end of the insertion tube is not considered obvious because Seifert’s bending section provides the imaging.  There are mother/baby endoscopes, but these are separate devices, and the Examiner would not consider such device to have a bending section affixed to the insertion shaft at a fixed distance from the handle.  Seifert has this feature because the handle and insertion shaft are at fixed locations relative to one another, but mother/baby endoscopes allow for the smaller scope to translate relative to the handle.  Therefore, the feature is not considered obvious.
For at least these reasons, these claims would be allowable if rewritten in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mitchell et al. (US 9,011,429) discloses a retractable outer sheath to control the amount of bending an inner tool can have (see Figs. 1A/B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795